DETAILED ACTION
The Amendment filed on February 07th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Michael P. Doerr on February 24th, 2022. During the telephone conference, Mr. Doerr has agreed and authorized the Examiner to amend claims 1, 3 & 5-8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 3 & 5-8 as following:
Claim 1: (Currently Amended) A vehicular system comprising:
a first electronic control device that manages an encryption key; and 
a second electronic control device that uses the encryption key, wherein:
the first electronic control device is configured to 

output the encryption key to the second electronic control device; and
the second electronic control device is configured to
store a first encryption key that is the encryption key currently being used and a third encryption key that uses next in a key holding portion of the second electronic control device,
receive, with a key receiver of the second electronic control device, a second encryption key that is the encryption key output from the first electronic control device in response to the owner change,
switch, with a key switching section of the second control device, the currently used encryption key from the first encryption key to the third encryption key in response to the second electronic control device receiving the second encryption key, 
switch, with the key switching section of the second control device, a next encryption key from the third encryption key to the second encryption key in response to the key receiver receiving the second encryption key, and
update the first encryption key to the second encryption key.

Claim 3: (Currently Amended) An electronic control device that uses an encryption key and that is communicable with a different device, the electronic control device comprising:
uses next to the first encryption key;
a key receiver that receives a second encryption key from the different device which creates the encryption key in response to an owner change of a vehicle;
a key switching section that switches the currently used encryption key from the first encryption key to the third encryption key in response to the second electronic control device receiving the second encryption key; 
the key switching section further switches a next encryption key from the third encryption key to the second encryption key in response to the key receiver receiving the second encryption key in response to the owner change of the vehicle; and
a key update section that updates the first encryption key stored to the second encryption key.

Claim 5: (Currently Amended) An encryption key creation and update method that is performed in a vehicular system including a first electronic control device that manages an encryption key and a second electronic control device that uses the encryption key, the encryption key creation and update method comprising:
in the first electronic control device,
creating an encryption key in response to an owner change of a vehicle including the first electronic control device and the second electronic control device has changed, and

in the second electronic control device,
receiving, with a key receiver of the second electronic control device, a second encryption key that is the encryption key output from the key distribution section in response the owner change of the vehicle,
switching, with a key switching section of the second electronic control device, the encryption key currently being used from a first encryption key stored in a key holding portion of the second electronic control device to a third encryption key that uses next and that is stored in the key holding portion of the second electronic control device, 
switching, with the key switching section of the second electronic control device, a next encryption key from the third encryption key to the second encryption key in response to the key receiver of the second electronic control device receiving the second encryption key, and
updating the first encryption key that is an encryption key being used stored in the key holding portion of the second electronic control device to the second encryption key.

Claim 6: (Currently Amended) An encryption key update method that is performed in an electronic control device that uses an encryption key and that is communicable with a different device creating the encryption key in response to an owner change of a vehicle, the encryption key update method comprising:

switching, with a key switching section of the electronic control device, the encryption key being used from a first encryption key that is currently being used and that is stored in a key holding portion of the electronic control device to a third encryption key stored in the key holding portion; 
switching, with the key switching section of the electronic control device, a next encryption key from the third encryption key to the second encryption key in response to the key receiver of the electronic control device receiving the second encryption key; and
updating the first encryption key that is an encryption key being used stored in the key holding portion to the second encryption key.

Claim 7: (Currently Amended) A non-transitory computer-readable storage medium that stores a program that executes an encryption key creation and update method performed in a vehicular system including a first electronic control device that manages an encryption key and a second electronic control device that uses the encryption key, the comprising:
a first program that executes, in the first electronic control device,
creating the encryption key in response to an owner change of a vehicle including the first electronic control device and the second electronic control device, and
outputting the encryption key from a key distribution section of the first electronic control device to the second electronic control device; and
a second program that executes, in the second electronic control device,

switching, with a key switching section of the second electronic control device, the encryption key currently being used from a first encryption key stored in a key holding portion of the second electronic control device to a third encryption key stored in the key holding portion of the second electronic control device, 
switching, with the key switching section of the second electronic control device, a next encryption key from the third encryption key to the second encryption key in response to the key receiver of the second electronic control device receiving the second encryption key, and
updating the first encryption key that is an encryption key being used stored in the key holding portion of the second electronic control device to the second encryption key.

Claim 8: (Currently Amended) A non-transitory computer-readable storage medium that stores a program that executes an encryption key update method that is performed in an electronic control device that uses an encryption key and that is communicable with a different device creating the encryption key in response to an owner change of a vehicle, the program comprising:
receiving, with a key receiver of the electronic control device, a second encryption key from the different device in response to the owner change;
uses next and that is stored in the key holding portion; 
switching, with the key switching section of the electronic control device, a next encryption key from the third encryption key to the second encryption key in response to the second encryption key being received with the key receiver; and
updating the first encryption key that is an encryption key being used stored in the key holding portion to the second encryption key.

Examiner’s Statement of reason for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed methods, a system, a device, methods and a non-transitory computer-readable storage medium for processing encryption key and controlling electronic device. The closest prior arts, as previously recited, Iwamura (U.S. Pub. Number 2016/0115085) and Ricci (U.S. Pub. Number 2018/0012433) are also generally direct to various aspects for communication system having plurality of nodes sharing a common cipher key, cipher key dispatching apparatus for use in system , and anti-theft apparatus utilizing information derived from cipher key utilization and vehicle identification or authentication. However, none of Iwamura and Ricci teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 3, 5, 6, 7 and 8. For example, none of the cited prior arts teaches or suggests the “a first electronic control device that manages an encryption key; and a second electronic control device that uses the encryption key, wherein: the first electronic control device is configured to create the encryption key in response to an owner change of a vehicle including the first electronic control device and the second electronic control device, and output the encryption key to the second electronic control device; and the second electronic control device is configured to store a first encryption key that is the encryption key currently being used and a third encryption key that uses next in a key holding portion of the second electronic control device, receive, with a key receiver of the second electronic control device, a second encryption key that is the encryption key output from the first electronic control device in response to the owner change, switch, with a key switching section of the second control device, the currently used encryption key from the first encryption key to the third encryption key in response to the second electronic control device receiving the second encryption key, switch, with the key switching section of the second control device, a next encryption key from the third encryption key to the second encryption key in response to the key receiver receiving the second encryption key, and update the first encryption key to the second encryption key.” Therefore, the claims are allowable over the cited prior arts.
Claims 2 & 4 are allowed because of their dependence from independent claims 1 & 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436